Citation Nr: 1209077	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-31 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel
INTRODUCTION

The Veteran had verified active duty from May 1977 to October 1980, with prior and subsequent service in the Army National Guard that included periods of active duty for training (ACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In November 2008, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

With respect to the Veteran's claim for service connection for major depression, the Board concludes that in light of the decision of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the issue is more appropriately characterized as captioned above.

In March 2009, the Board remanded these issues for further evidentiary development, which has yet to be completed.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a current back disability related to an August 1976 motor vehicle accident incurred during a period of ACDUTRA.  He also contends that he became depressed after the accident and sought mental health treatment in Germany.  


Additional development is needed prior to further disposition of the claims for several reasons, including a lack of substantial compliance with the Board's March 2009 remand instructions; hence, a further remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders). 

In March 2009, the Board remanded the claims for the purpose of obtaining records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA).  Records from SSA were obtained; however, they do not pertain to the Veteran and reflect the wrong social security number, presumably obtained from his DD Form 214.  In this regard, the Board notes that the Veteran's DD Form 215 lists the correct social security number, and should be utilized in obtaining these records upon remand.

A remand is also required for the purpose of attempting to obtain additional service records.  In this regard, it appears that the Veteran's service treatment records are incomplete.  For example, the claims file does not include a copy of the Veteran's entrance examination for his period of active service.  Moreover, the only evidence of record dated during the Veteran's Army National Guard service includes a December 1987 enlistment examination and dental treatment records, and there are no personnel records in the claims file.  Thus, on remand, complete service treatment and personnel records relating to the Veteran's active duty and reserve service should be obtained from the National Personnel Records Center (NPRC), Records Management Center (RMC), or at any other appropriate location, using the social security number listed on his DD Form 215.  Moreover, as the Veteran has asserted that he sought mental health treatment following his 1976 automobile accident, and these records are often stored apart from other service treatment records, any separately stored mental hygiene records related to his post-accident treatment in Germany should be requested on remand.  

Finally, an August 1976 line of duty report indicates that the Veteran sustained a back strain following a motor vehicle accident during a period of ACDUTRA.  The Veteran testified that he has had problems with his back on and off ever since this accident, and current treatment records show complaints of low back pain.  As such, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Utilizing the social security number listed on his DD Form 215, request the Veteran's personnel, treatment and any other available records from his National Guard service.  Requests should be made to the NPRC, the RMC, or at any other appropriate locations.  If requests are made, they should be made until it is determined that any further requests would be futile.  All requests and responses, positive and negative, should be associated with the claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the file.

2.  Utilizing the social security number listed on his DD Form 215, request from the NPRC the Veteran's service treatment records from his period of active service from May 1977 to October 1980.  If the records cannot be located, a formal finding of unavailability should be associated with the file.

3.  Utilizing the social security number listed on his DD Form 215, request from the NPRC any separately stored mental hygiene records pertaining to the Veteran dated from August 1976 to October 1980.  If the records cannot be located, a formal finding of unavailability should be associated with the file.

4.  Utilizing the social security number listed on his DD Form 215, obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim.

5.  Then schedule the Veteran for a VA spine examination to determine the nature and etiology of any low back disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability is causally related to service, to include the August 1976 motor vehicle accident incurred during a period of ACDUTRA.  A rationale for all opinions expressed should be provided.  

6.  Then, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


